Citation Nr: 1711083	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1987. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in January 2015 and September 2016.


FINDING OF FACT

Since the May 29, 2009, date of service connection, the Veteran's bilateral hearing loss has been manifested, at worst, by a combination of Level V hearing acuity in the right ear and Level I hearing acuity in the left.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assignment of a noncompensable rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a June 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his hearing loss in October 2009 and April 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's May 2015 and February 2017 requests for a new VA examination, and such statements are addressed in the decision below.

Finally, in its September 2016 remand, the Board noted that a January 29, 2015, VA audiology consultation note reflected that both speech audiometry and word discrimination testing was performed, but that the actual audiogram results were not included in the record, and instructed the agency of original jurisdiction (AOJ) to obtain them.  On remand, the AOJ did not obtain these audiological testing results, but rather associated with the record a duplicate copy of the January 2015 VA audiology note referencing the testing results.

However, on further review, the January 29, 2015, VA audiology consultation note reflects that the word discrimination testing was the W-22 testing protocol rather then the controlled speech discrimination test (Maryland CNC), and therefore would not be valid for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Moreover, the audiometry speech recognition average thresholds of 45 decibels for the right ear and 20 decibels for the left reflect significantly better audiometry hearing threshold scores than those on the VA and private audiological evaluations of record, discussed below, and thus would not result in any higher rating for the Veteran, given the absence of Maryland CNC scores.  Therefore, the absence of the audiogram results noted in the January 29, 2015, VA audiology consultation note is nonprejudicial to the Veteran in this case, and further remand to obtain them is not warranted.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hearing loss is rated under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85.  The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran was underwent audiological evaluation on VA examinations in October 2009 and April 2015, and submitted a private audiological evaluation dated in February 2013.  

On October 2009 VA examination, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 35, 40, 40, and 105 on the right; and 10, 20, 20, and 45 on the left.  The average puretone threshold hearing levels were thus 62.5 decibels for the right ear and 24 decibels for the left (the Board notes that the average level for the right ear on the examination report appears to have been improperly noted to be 45 decibels).  Speech discrimination was 96 percent in the right ear and 100 percent in the left.  

Application of table VI to these scores results in Roman numeral designations of II for the right ear and I for the left.  This combination, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.  

On February 2013 private examination, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 60, 55, 85, and 90 on the right; and 45, 50, 60, and 60 on the left.  The average puretone threshold hearing levels were thus 72.5 decibels for the right ear and 54 decibels for the left.  Speech discrimination was noted to have been 96 percent in the right ear and 100 percent in the left.

It is unclear whether the February 2013 audiological examiner applied the Maryland CNC controlled speech discrimination test, as required by VA regulations.  However, even assuming that such test was applied, application of Table VI to the Veteran's scores on this evaluation again results in Roman numeral designations of II for the right ear and I for the left.  The Board notes that, while the February 2013 private examiner did not certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., so as to warrant application of Table VIa, the right ear audiometry scores in February 2013 were 55 decibels or at each of the four specified frequencies.  However, application of Table VIa to the Veteran's scores for that ear results in the Roman numeral designation of VI.  The combination of this Roman numeral designation with that of I for the left ear, when applied to table VII, still results in a 0 percent rating for hearing impairment under DC 6100.   

On April 2015 examination, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 50, 45, 75, and 95 on the right; and 20, 25, 50, and 60 on the left.  The average puretone threshold hearing levels were thus 66 decibels for the right ear and 39 decibels for the left.  It was noted by the examiner that, despite repeated attempts and reinstruction, the reduced speech recognition scores obtained on that examination were inconsistent with observed communication abilities, pure-tone thresholds obtained, and the significantly better scores obtained on prior VA audiograms.  Therefore, according to the examiner, such speech recognition scores were unreliable and unsuitable for rating purposes and were not being reported, and only pure-tone results should be used to evaluate the Veteran's hearing loss.  At that time, the Veteran reported that his hearing loss resulted in often being unable to understand what people said, and at home having to turn the TV up so loud that everybody around had to leave the house.

Application of table VIa to these scores results in Roman numeral designations of V for the right ear and I for the left.  This combination, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.

There is no further objective audiological evidence indicating that the Veteran's hearing loss is worse than shown on these examinations.  Thus, a compensable rating (in excess of 0 percent) for bilateral hearing loss is not warranted.

The Board notes statements from the Veteran dated in May 2015 and January 2017 requesting a new VA audiological examination in light of the word recognition score inconsistencies on April 2015 VA examination that did not allow for speech discrimination scores to be reported.  However, again, it was noted by the examiner that, despite repeated attempts and reinstruction, the reduced speech recognition scores obtained on that examination were inconsistent with observed communication abilities, pure-tone thresholds obtained, and the significantly better scores obtained on prior VA audiograms.  Whether such inconsistencies were due to lack of cooperation from the Veteran or inability to perform speech discrimination testing properly, there is no indication that further testing would yield any different result, particularly considering  the unsuccessful "repeated attempts and reinstruction" in April 2015.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street").  Thus, no further VA examination is warranted in this case.

The Board is also aware that the Veteran may feel that his bilateral hearing loss is more disabling than a 0 percent evaluation reflects.  The Veteran's lay assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria, even for a noncompensable rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board notes the Veteran's hearing loss symptoms and functional impairment reported by the Veteran, as well as by his representative in a February 2017 brief, including often being unable to understand what people say, having to have face to face contact in order to hear adequately, and having to turn the TV up to a very high volume.  However, such difficulties do not represent an "exceptional or unusual disability picture" given the Veteran's audiological test results, even for the level of disability contemplated in a noncompensable rating for hearing impairment.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.

Accordingly, an initial compensable rating is not warranted.  As the preponderance of the evidence is against assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


